Citation Nr: 0721969	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the appellant has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern




INTRODUCTION

The veteran had active military service from November 1954 to 
September 1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which declined to reopen a claim for service connection for 
bronchial asthma, finding that the veteran had not submitted 
new and material evidence.  

Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for bronchial 
asthma. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran requested a hearing on his VA Form 9, but later 
withdrew the request.

The reopened issue of entitlement to service connection for 
bronchial asthma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO last denied entitlement to service connection for 
bronchial asthma in January 1956; the appellant did not 
appeal the decision and it is now final.

2. Evidence received since the January 1956 denial is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.






CONCLUSION OF LAW

The evidence received since the January 1956 RO decision is 
new and material and the claim for service connection for 
bronchial asthma is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2006) 38 C.F.R. §§ 3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for bronchial 
asthma in January 1956, on the basis that the condition 
existed prior to entry into service and was not aggravated by 
his service.  The veteran did not appeal this decision and it 
became final.

If service connection has been previously denied and that 
decision becomes final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted. 
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156 (2006).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the last final decision in January 
1956 includes an April 2004 statement by a private physician 
indicating that the veteran's migration from a dry area such 
as Arizona to Chicago could have caused worsening of his 
asthma.  The veteran's May 1955 service medical records 
indicate that he was transferred from Texas, where he entered 
service, to the Chicago area three weeks prior to his May 
1955 VA hospitalization due to an exacerbation of his asthma.  
The private physician's statement is new as it was not 
previously considered.  It also relates to an unestablished 
fact that is necessary for establishing service connection, 
that is, evidence of aggravation in service of his asthma.  
The evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, reopening the service 
connection claim for bronchial asthma is warranted. 38 
U.S.C.A. § 5108.

The veteran's claim to reopen service connection for 
bronchial asthma based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, 
including the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Given the favorable outcome above, 
however, no conceivable prejudice to the veteran could result 
from this adjudication. See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

ORDER

New and material evidence having been submitted, the claim 
for service connection for bronchial asthma, the claim is 
reopened.


REMAND

Additional development is necessary before a determination 
can be made regarding the service connection claim for 
bronchial asthma.  

The veteran's service medical records disclose that he sought 
treatment for asthma several times and was hospitalized 
during service in 1955.  A private physician noted in January 
1956 that the veteran had asthma prior to service.  In his 
service medical records, the veteran was noted to have had 
asthma for 23 years prior to service.  The veteran stated he 
was frequently asymptomatic in Texas, but since being 
transferred to Chicago, Illinois, his asthma symptoms were 
continuous.  The veteran was discharged after being found 
unfit for military service by a Physical Evaluation Board in 
September 1955.

The veteran's Disposition Board Proceedings for Officers in 
August 1955 notes that his asthma was permanently aggravated 
by active duty.  A narrative statement associated with the 
Disposition Board Proceedings for Officers states, however, 
that the veteran's asthma was not significantly aggravated by 
military service.

An April 2004 report by a private physician noted that the 
veteran's migration from a dry area such as Arizona to 
Chicago, where he entered service could have caused worsening 
of his condition. 

While the record suggests that the veteran's pre-existing 
asthma condition underwent an increase in severity in 
service, the evidence is inconclusive as to whether any 
increase was a temporary worsening of symptoms or a permanent 
increase in disability.  Therefore, a medical opinion is 
necessary to determine whether the veteran's bronchial asthma 
was aggravated beyond its natural progression in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a suitably qualified health 
care professional to assess the veteran's 
claimed bronchial asthma.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that the veteran's 
bronchial asthma was permanently 
aggravated in service beyond its natural 
progression. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for any 
medical opinions.  

2. After completion of any other notice or 
development indicated, with consideration 
of all evidence added to the record 
subsequent to the most recent supplemental 
statement of the case, readjudicate the 
veteran's claim.  If the claim remains 
denied, a supplemental statement of the 
case should be issued, and the veteran 
should be provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


